TIJERINA, Justice,
dissenting.
I respectfully dissent.
The sufficiency of the evidence has not been challenged. The assignments of error concern the alleged wrongful admission of evidence, over objection, on a claim of illegal arrest and illegal search. Appellant specifically contends that the court erroneously admitted into evidence coins, currency, a ring, State’s Exhibit 3, which was a photograph of such items, and a police officer’s testimony of statements made by appellant. The facts established that a burglary detective received information concerning a burglary. The officer was provided with the license number, description of the vehicle and general description of the burglar. The witnesses were unable to make a positive identification of appellant from the photographic line-up. Investigation showed that appellant was the owner of the vehicle, and he was placed under surveillance by the police task force.
On the first day of surveillance, the officers saw appellant come out of his apartment and drive his vehicle to a residential area in the vicinity of Bitters and Broadway streets where they lost contact. The following day at 10:40 A.M. the officers on the stake out investigation saw appellant come out of his apartment and drive his vehicle to a site behind an apartment complex at Rendezvous and Silver Sands streets. He was observed as he walked up to a house located on Fantasia Street and knocked on the front door; when there was no response, he walked to the back of the house. The officer following appellant subsequently checked the house but found no evidence of attempted burglary. Officer Bratton saw appellant drive off from this area and proceed to an apartment complex by Blanco Road where he left his *723vehicle but returned in 3 to 5 minutes. Appellant was then seen by Detective West parking his car at the Waterbridge Apartments located at 1401 Patricia Street. Officer Eigner saw him get out of the car; he was not seen again until 20 to 25 minutes later, when he was observed returning to his car with a soda water and what appeared to be a newspaper in his hand. Officer Bratton stated he saw appellant take something out of his pants and place it on the floorboard on the driver’s side. Appellant was arrested and read his Miranda 1 rights; his car was searched and silver coins, currency and a ring were seized as evidence. Appellant then showed the officer the apartment burglarized.
The officers did not have a warrant for the arrest of appellant nor did they have a search warrant for his person or vehicle. It is significant that this was a daytime burglary and that the State has acknowledged that the arrest and search of appellant was predicated on TEX. CODE CRIM. PROC.ANN. art. 14.03(a) (Vernon Supp. 1985). This statute provides in pertinent part, as follows, viz:
Any peace officer may arrest, without warrant:
(a) persons found in suspicious places and under circumstances which reasonably show that such persons have been guilty of some felony or breach of the peace, or threaten, or are about to commit some offense against the laws....
Appellant was observed driving, parking and walking at and near several apartment complexes in broad daylight. There were no circumstances established by the evidence showing that he was committing a felony or a breach of the peace, or that he was threatening or about to commit some offense against the laws.
The State’s case rests on the existence of probable cause to justify the warrantless arrest of appellant and the search and seizure of evidence from his vehicle. Probable cause for an arrest exists where, at that moment, the facts and circumstances within the knowledge of the arresting officer and of which he has reasonably trustworthy information would warrant a reasonable and prudent man in believing that a particular person has committed or is committing a crime. Brown v. State, 481 S.W.2d 106, 110 (Tex.Crim.App.1972). However, the basis for the arrest cannot be predicated on an inarticulate hunch, mere suspicion, or even good faith belief that the person to be arrested has committed a crime. United States v. Brignoni-Ponce, 422 U.S. 873, 95 S.Ct. 2574, 45 L.Ed.2d 607 (1975); Hull v. State, 613 S.W.2d 735, 738-39 (Tex.Crim.App.1981); Armstrong v. State, 550 S.W.2d 25, 31 (Tex.Crim.App.1977). The warrantless detention or arrest of a person cannot be justified on the subjective feelings of the officer, but may be justified rather on the objective perception of the events. Armstrong v. State, supra. Most recently the United States Supreme Court in United States v. Cortez, 449 U.S. 411, 417-18, 101 S.Ct. 690, 694-95, 66 L.Ed.2d 621 (1981), stated that on consideration of the totality of the circumstances, “the detaining officers must have a particularized and objective basis for suspecting the particular person stopped of criminal activity.”
In the instant case the officer who was provided with the information concerning the prior burglary told the task force officer that appellant was a known active burglar; however, the record does not support this conclusion with direct evidence. It was established that the officer did not get an arrest warrant because the witnesses could not positively identify appellant. Moreover, his conduct and activities while under surveillance were not expressly suspicious. Appellant made no effort to conceal himself and the officers certainly did not see him commit any overt act which could be interpreted as wrongdoing. Where the events are as consistent with innocent activity as with criminal activity, a detention based on those events is unlawful. Johnson v. State, 658 S.W.2d 623, 626 (Tex.Crim.App.1983); Schwartz v. State, 635 S.W.2d 545, 547 (Tex.Crim.App.1982); *724Shaffer v. State, 562 S.W.2d 853, 855 (Tex.Crim.App.1978).
In Saylor v. Texas, 650 S.W.2d 441 (Tex.App.—Houston [14th Dist.] 1982), aff'd, 660 S.W.2d 822 (Tex.1983), the defendant was similarly under surveillance as he drove up and down residential streets, stopped and approached several homes. The officer testified that the defendant returned to his car with his pockets bulging, and that his pockets had not been in such condition before he approached the house actually burglarized. In Sheffield v. State, 647 S.W.2d 413, 415 (Tex.App.—Austin), pet. refd per curiam, 650 S.W.2d 813 (Tex.1983), the officer testified he saw defendant exit the building at a “very rapid pace” with a wallet and some dollar bills in his hands. Another officer observed him walking “at a pretty fast clip” and at the same time going through a ladies’ wallet. In the case at bar there were no such suspicious or incriminating circumstances. Appellant was seen carrying a soda water and an object that looked like a newspaper; he then took something out of his pants and placed it on the floor board. These actions were as consistent with innocent activity as with criminal activity. Additionally, the officers did not have a particularized and objective basis for suspecting appellant of criminal activity. Accordingly, I conclude that appellant’s arrest was illegal and the search and seizure of the evidence was not an incident to a lawful arrest. The evidence, having been seized pursuant to an unlawful arrest, was inadmissible. The first two points of error should be sustained, and I would reverse and order appellant discharged. Greene v. Massey, 437 U.S. 19, 98 S.Ct. 2151, 57 L.Ed.2d 15 (1978).

. Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).